Citation Nr: 9925464	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

This veteran served honorably from May 1968 to November 1969, 
and from September 1972 through August 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), 


REMAND

In the veteran's VA Form 9 he indicated that he "will appear 
personally at a local VA office before the BVA."  There is no 
record in the veteran's file to indicate that any such 
hearing was scheduled.  The Board notes that while the case 
was pending before the Board, the veteran submitted 
additional evidence which the RO has not had the opportunity 
to review.

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following:

The veteran should be scheduled for a 
"Travel Board" hearing pursuant to 38 
C.F.R. § 20.704 (1997). 

Thereafter, following any due process requirements, the case 
should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











